DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed March 30, 2021.
Claims 2-6 have been previously canceled.
Claims 7 and 27 has been canceled.
Claim 32 has been added.
Claims 1 and 25-26 have been amended.
Claims 8-24 and 28-31 are in their original or a previous presentation.
Claims 1, 8-26, and 28-32 are currently pending and have been fully examined.

Reasons for Allowance
Claims 1, 8-26, and 28-32 are allowed.

The following is an examiner’s statement of reasons for allowance:
112(b) rejection: The Applicant’s amendments to the independent claims removed the limitations that resulted in the 112(b) rejections in the previous Office Action (Non-Final Rejection, dated December 31, 2020). The current claim language does not recite limitations that render the claim indefinite. Therefore, the 112(b) rejections to the independent claims have been overcome. Because the dependent claims were rejected under 112(b) due to inheriting the defects of the independent claims, the 112(b) rejections to the independent claims have also been overcome.
103 Rejection: For at least the following reasons, the claimed invention is novel and nonobvious. The following references have been determined to be the most relevant prior art:
Choi (Edward Choi, Mohammad Taha Bahadori, Andy Schuetz, Walter F. Stewart, Jimeng Sun, “Doctor AI: Predicting Clinical Events via Recurrent Neural Networks” Proceedings of Machine Learning for Healthcare, JMLR vol. 56, pg. 301-318 (pdf pages not numbered), ©2016) 
Choi describes a system that analyzes patient data by grouping the data into visits, and assigning a particular date to the visit. Some test results or other patient data is recorded during the patient’s visit, but the data might not necessarily be identified as having been collected on the date of the visit (e.g., during a several day hospital stay). Choi takes this data that is identified as having occurred during the visit, but with a different timestamp from the visit, and identifies that data as having been collected at the time of the visit. 
The claim language differentiates itself from by reciting the surrogate time step as being an additional set of time steps distinct from the time window time steps with separate feature representations for the surrogate time steps. Choi assigns the data to a surrogate time, but the surrogate time is the actual time window time step for the data collected at the visit, and the feature representation of the data for the visit includes the data that is assigned to the visit despite the different time stamp.
Bautista (Miguel A. Bautista, Artsiom Sanakoyeu, et al., “Deep Unsupervised Similarity Learning using Partially Ordered Sets” dated by archive.org as having been available on Aug. 8, 2017. Archived page available at https://web.archive.org/web/20170808222124/https://openaccess.thecvf.com/content_cvpr_2017/papers/Bautista_Deep_Unsupervised_Similarity_CVPR_2017_paper.pdf) 
Bautista discusses grouping sets of unlabeled data using surrogate classes, but this is based on a similarity analysis of the dataset and is not considered to be the same as assigning data without a proper time label to a surrogate time step.
Johnson (Alistair E. W. Johnson, et al., “Machine Learning and Decision Support in Critical Care”, Proc IEEE Inst Electr Electron Eng. 2016 February ; 104(2): 444–466. doi:10.1109/JPROC. 2015.2501978 available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5066876/pdf/nihms755759.pdf)
Johnson discusses the use of surrogate data sets in machine learning in health care decision support systems, but Johnson only refers generally to using surrogate labels on data rather than the “desired concept label” (Johnson, pg. 7) instead of describing the labels being time steps in a time series analysis, like in the claimed invention. 
Additionally, Johnson only advises against the use of data with surrogate labels because of problems caused by imprecise data. There is no discussion regarding how the surrogate data is used that would teach or suggest that the surrogate labels are used similarly to the surrogate time steps in the present application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D. MOSELEY/Examiner, Art Unit 3686